Citation Nr: 9926482	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-20 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of ammonia poisoning, claimed to have resulted from 
treatment during hospitalization at a VA medical facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied benefits under 38 U.S.C.A. 
§ 1151 for residuals of ammonia poisoning, claimed to have 
resulted from treatment during hospitalization at a VA 
facility.  

In his July 1997 substantive appeal, the veteran indicated 
that he wished to testify at a personal hearing before a 
Member of the Board at the RO.  He also requested a personal 
hearing before a hearing officer at the local office.  In 
February 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO.  In a September 1998 
decision, the hearing officer confirmed the denial of the 
veteran's claim.  In a March 1999 statement, the veteran 
reported that he no longer desired to have a personal hearing 
before a Member of the Board.  

The Board notes that, in a September 1998 rating decision, 
the RO found that the veteran had not presented new and 
material evidence sufficient to reopen a claim for service 
connection for schizophrenia.  It does not appear that the 
veteran has appealed the decision as to that issue, and the 
matter has not been certified for appellate review.  
Therefore, it is not presently before the Board, and is not 
addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was hospitalized at a VA Medical Center in 
White River Junction, Vermont, from December 1996 to January 
1997, for treatment of a psychiatric disorder.  

3.  During the hospitalization, the veteran was treated with 
valproic acid, which caused him to lapse into a coma; he was 
immediately resuscitated, and diagnostic tests revealed that 
the valproic acid caused hyperammonia in the veteran, 
secondary to a carnitine deficiency.  

4.  No chronic residual effects from the adverse reaction 
were noted at discharge from the VA Medical Center, or upon 
VA examination in April 1997.  

5.  The claim for benefits under the provisions of 
38 U.S.C.A. § 1151 is not plausible under the law, as there 
is no evidence that the veteran has additional disability 
which is a result of the temporary hyperammonia condition he 
experienced during the VA hospitalization pertinent to this 
claim.


CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for residuals of ammonia poisoning as a result of 
treatment at a VA facility, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A discharge summary from the White River Junction, Vermont, 
VA Medical Center (VAMC) indicates that the veteran was 
hospitalized from December 6, 1996, to January 17, 1997.  He 
was admitted because he had been experiencing increased anger 
and depression, with thoughts of ending his life.  He denied 
any acute medical problems.  He reported that he had been on 
Valium in the past to help him reduce his anxiety and become 
more focused.  He noted that, when he had lived in Europe, he 
had smoked marijuana on a daily basis for the same reasons.

Upon admission to the VAMC, it was noted that the veteran 
appeared strained and irritable.  His speech was clear and 
normal in volume, but it increased in rate with pressure and 
was difficult to interrupt.  His mood was angry and 
depressed; and his affect was dysphoric, congruent with mood, 
and ranged from anger to sadness to grandiose, suspicious, 
and guarding.  His thought processes were goal-directed, and 
fairly logical.  He described a chronically varying sleep 
pattern.  Physical and neurological examinations were within 
normal limits.  

The veteran was initially treated with various medications in 
an attempt to stabilize his symptoms.  On December 10, 1996, 
he was found to be irritable and manic.  He was then given 
valproic acid, which was gradually increased to 1250 mg by 
December 16, 1996.  Shortly thereafter, he appeared more 
sedate; he also appeared disheveled, but voiced no subjective 
complaints.  However, on December 19, 1996, he exhibited an 
acute change in mental status; he appeared obtunded and 
minimally responsive to stimuli, with an unclear etiology.  
An EEG, pulse oximeter, EKG with rhythm strip, and CT scan of 
the head with contrast were performed.  Various laboratory 
and drug screens were also performed.  It was discovered that 
the veteran had a significantly elevated ammonia level in his 
blood,which was measured at 143, well above the normal range.  
Immediate Neurology and Medicine consultations were obtained, 
and it was determined that the veteran's abrupt mental status 
change was due to a valproic-acid-induced carnitine 
deficiency which had been previously unrecognized in the 
veteran.  The valproic acid was stopped immediately, and the 
veteran was given Lactulose and L-carnitine, with resolution 
of the acute changes in mental status.  No further 
complications from the valproic acid were noted.  He was 
discharged on January 17, 1997.  The discharge diagnoses 
were:  bipolar affective disorder; and chronic left leg and 
hip pain.  

At a VA examination in April 1997, the veteran reported that 
he had experienced an adverse reaction to valproic acid 
secondary to a carnitine deficiency in December 1996, and had 
slipped into a coma.  He related that the valproic acid 
overdose had caused his ammonia level to reach 140.  He 
stated that, as a result, he currently had difficulty 
concentrating, reading, and focusing his eyes.  He also 
needed to nap three to four times a day, and suffered from 
hair loss and headaches.  The examiner recounted the 
pertinent history upon review of the veteran's medical 
records.  He noted that the veteran's liver function tests 
were normal before the reaction to the valproic acid, and 
that a carnitine deficiency was rare.  The veteran had 
manifested three progressive days of lethargy, and was then 
found comatose.  He had been resuscitated without incident.  
An EEG had revealed changes consistent with hyperammonia, and 
the valproic acid was then stopped.  The following morning, 
the records indicated that the veteran had been up and around 
in the Day Room.  Recent laboratory tests, completed in March 
1997, revealed normal total bilirubin, alkaline phosphatase, 
amylase, SGOT, and SGPT.  Therefore, the examiner concluded 
that there had been no residual effects on the veteran's 
liver as a result of the incident.  Clinical evaluation 
revealed that the veteran had moderate alopecia of the upper 
crown of his head.  Motor and neurological examinations were 
reported to be within normal limits.  

In further discussion of this case, the examiner reported 
that the half life of valproic acid is typically five to 20 
hours, and could be up to 30 hours following an overdose.  He 
also reported that manifestations of an overdose of valproic 
acid may produce somnolence or coma.  In addition, possible 
side effects include:  abnormal liver function tests, 
alopecia, sedation, and drowsiness.  Diplopia and nystagmus 
had also been reported, although rarely.  The examiner 
concluded that, in light of the time frame that had lapsed, 
it was unlikely that the veteran had any chronic residual 
effects from the hyperammonia.  He attributed the veteran's 
complaints of difficulty focusing his eyes, and difficulty 
concentrating, to his psychiatric medications.  The examiner 
further noted that the headaches had pre-dated the incident 
upon which this claim is based.  The final diagnosis was 
status post hyperammonia secondary to carnitine deficiency 
and an adverse reaction to valproic acid, with no major 
residual effects other than alopecia, which should be 
transient.  

VA outpatient treatment reports, dated in 1997, reflect that 
the veteran was seen at the Mental Health Clinic.  

At a personal hearing before a hearing officer at the RO in 
February 1998, the veteran testified that he has been 
experiencing seizures on almost a daily basis since his 
hospitalization in December 1996.  He also described 
experiencing migraine headaches, and complained of memory 
loss and confusion.  He indicated that he still attended 
outpatient psychotherapy at the Mental Health Clinic.  He 
submitted numerous copies of articles and abstracts from 
medical journals and treatises, which discussed the side 
effects of ammonia poisoning and valproic acid.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran's claim for benefits under section 1151 was filed 
in December 1996.  Therefore, under the statute and the 
opinion of the General Counsel cited above, this claim has 
been adjudicated by the RO, and is being reviewed by the 
Board, under the version of 38 U.S.C.A. § 1151 extant before 
the enactment of the statutory amendment, as interpreted in 
the Gardner decisions, supra, and under the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, neither VA fault nor 
an event not reasonably foreseeable would be required for 
this claim to be granted.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
___Vet.App. ___, No. 98-664, slip op. at 5-6 (July 7, 1999).  
Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from hospitalization, or 
from medical or surgical treatment, provided by VA.  

A review of the evidence reflects that the veteran 
experienced an episode of acute change in mental status and 
briefly lapsed into a coma during his hospitalization at the 
White River Junction VAMC in December 1996.  Diagnostic tests 
at that time revealed that the valproic acid with which the 
veteran was being treated had caused hyperammonia secondary 
to a carnitine deficiency that had not been previously 
detected.  The valproic acid was stopped, and other 
medications were administered.  No chronic residual effects 
were noted upon discharge from the hospital.

Subsequently, upon VA examination in April 1997, the 
examiner, having reviewed the hospital records and clinically 
evaluated the veteran, concluded that, although the veteran 
did have an adverse reaction to the valproic acid, he did not 
exhibit any chronic residuals from the episode, and all 
laboratory findings, including liver function tests, were 
within normal limits.  Furthermore, the veteran's complaints 
of difficulty concentrating and sleeping, as well as the 
blurred vision, were attributed to the medication he took for 
his psychiatric disability, and thus are etiologically 
unrelated to the temporary hyperammonia.  The examiner did 
note that the veteran had alopecia as a result of the 
incident; however, this condition was considered transient, 
and would not be a ratable disability even if it were 
permanent.  Thus, the Board is compelled, by the unequivocal 
medical evidence of record, to find that no additional 
disability has actually resulted from VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).  

While we do not doubt the sincerity of the veteran's 
contention that he has additional disability as a result of 
the adverse reaction to valproic acid, we note that he has 
not met his burden of presenting evidence of a well-grounded 
claim under section 1151 merely by presenting his own 
assertions, or those of his representative on his behalf, 
however strongly they may be felt because, as lay persons, 
they are not competent to offer medical opinions.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998).  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In this regard, the Board notes that the medical journal and 
treatise evidence submitted by the veteran in support of his 
claim discussed hyperammonia and valproic acid in only a 
general way.  That material did not provide evidence that the 
veteran himself had any chronic residuals as a result of his 
treatment with valproic acid, or the hyperammonia that 
resulted from it.  Nor did the generic information contained 
therein purport to establish a relationship between the 
incident in the VAMC and any subsequent disability shown to 
be present in the veteran.  Therefore, this evidence is not 
sufficiently specific to well ground his claim.  See Wallin 
v. West, 11 Vet.App. 509 (1998); Sacks v. West, 11 Vet.App. 
314 (1998).  

In view of the foregoing, the Board holds, based upon the 
evidence in this case, that the veteran does not have any 
additional disability as a result of the hyperammonia he 
experienced during hospitalization at the White River 
Junction VAMC in December 1996.  Accordingly, the claim is 
not well grounded, and benefits under section 1151 may not be 
granted.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of ammonia poisoning, claimed to have resulted from 
treatment during hospitalization at a VA medical facility, is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

